Duckworth, Chief Justice.
1. Where, upon the trial of a suit to enjoin a city from enforcing a fi. fa. for back taxes, a verdict is returned in favor of the city, but added to the verdict is a recommendation that the past taxes be waived, the recommendation is purely surplusage without legal meaning or effect; and the court in that case properly disregarded such recommendation and entered judgment in accord with the actual verdict refusing an injunction. Code, §§ 110-105, 110-106; Tifton, Thomasville &c. Ry. Co. v. Butler, 4 Ga. App. 191, 193 (60 S. E. 1087); Collins v. Bullard, 57 Ga. 333; Western & Atlantic R. Co. v. Brown, 102 Ga. 13 (29 S. E. 130).
2. Such a judgment is a bar to further resistance of such past-due taxes, and, in the present proceeding which was another attempt by the same taxpayer to enjoin the collection of the same taxes involved in the previous action, it was error—the foregoing facts appearing on the hearing—to grant an interlocutory injunction.

Judgment reversed.


All the Justices concur.